Citation Nr: 1643652	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids. 

2.  Entitlement to a compensable rating for scars of the mid-abdomen and left groin.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and L4-5 and L5-S1 disc desiccation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1980 to September 1981, from February 2003 to November 2003, and from October 2006 to August 2008, with additional periods of inactive duty service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran also perfected his appeal with respect to his claims of service connection for asthma and bilateral foot disabilities;  however, as a February 2013 rating decision granted service connection for those disabilities, such claims are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims. 

The most recent VA examinations to evaluate the severity of the Veteran's hemorrhoids, scars, and back disability were in October 2012, more than four years ago.  He has alleged in statements that the ratings assigned do not reflect the current severity of these disabilities.   In August 2016 written argument, his representative challenged the adequacy of the examinations, argued that the disabilities have worsened, and requested opinions from an Independent Medical Expert (IME). See 38 U.S.C.A. § 7109 (2014); 38 C.F.R. § 20.901(d) (2015) (when additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more independent medical experts who are not employed by VA.)  However, the Board finds that such opinions are not necessary at this time as the record in this appeal does not reflect the medical complexity or controversy required for obtaining an advisory opinion from an IME.  However, in light of the allegation of worsening, new examinations to ascertain the severity of his hemorrhoids, scars, and back disability are necessary.

With respect to his increased rating claim for his service-connected back disability, the Board notes that there is conflicting evidence regarding whether the Veteran suffers from radicular symptoms due to his back disability.  The Board notes that the Veteran complained of back pain radiating to his legs in several VA and private treatment records.  Additionally, on October 2012 VA spine examination, he reported radiation of symptoms to the bilateral lower extremities.  However, the examiner later indicated that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  In light of the conflicting medical evidence, the Board finds yet another reason why a new VA examination to assess the severity of his back disability is needed.

Additionally, the most recent VA treatment records associated with the record are from November 2012.  Updated records of any VA treatment the Veteran received for his service-connected hemorrhoids, scars, and back disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should also ask the Veteran to identify the providers of all evaluations or treatment he received for his hemorrhoids, scars, and back disability, and to provide authorizations for VA to obtain records of any such private evaluations or treatment. The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record). If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for hemorrhoids, scars, and a back disability).  The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

2. Thereafter, the AOJ should arrange for appropriate VA examinations to assess the current severity of the Veteran's hemorrhoids, scars, and back disability.  The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary must be completed.  

(a) With respect to the Veteran's service-connected hemorrhoids, the examiner should fully describe the nature and extent of the Veteran's service-connected hemorrhoid condition, including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur; with persistent bleeding with anemia; or with fissures.

(b) With respect to the Veteran's service-connected scars, the examiner should identify all symptoms and characteristics of the scars (indicating the number, location, dimensions, and characteristics (i.e., whether deep or superficial, linear or nonlinear, painful, or unstable) and describe any related impairment of function.

(c) With respect to the Veteran's service-connected back disability, the examiner must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations (including lower extremity radiculopathy), and if so, their nature and severity.  The examiner should address the Veteran's prior complaints of radiating pain into his lower extremities and determine whether such pain is related to his service-connected back disability.  The examiner must also indicate whether there is related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such, and their frequency and duration).

Each examiner should specifically comment on the expected impact the Veteran's service-connected hemorrhoids, scars, and back disability would have on employment, noting the types of work that may be impacted by his service-connected disabilities.

The examiner(s) must include rationale and reasoning with all opinions and conclusions, citing to supporting clinical data as deemed appropriate.

3. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




